IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-40858
                         Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

JOSE LEOCADIO NIETO-ZAPATA,

                                            Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-98-CR-80-1
                        - - - - - - - - - -

                            June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Federal Public Defender appointed to represent Jose Leocadio

Nieto-Zapata has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738, 744

(1967).   Although given notice, Nieto has filed no response to

the motion to dismiss.   We have independently reviewed counsel’s

brief and the record and have found no nonfrivolous issues.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No.
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.